Citation Nr: 0706165	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of fracture, head of the left femur, with 
avascular necrosis, post-traumatic arthritis, and 
postoperative healed residual scars, currently evaluated as 
80 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

In an October 1970 rating decision, service connection was 
granted for post-operative residuals of a fracture of the 
left femoral neck and an initial 100 percent disability 
rating was assigned effective September 23, 1970.  Various 
rating decisions in the 1970s show that the left leg 
disability was decreased to 20 percent disabling, later 
raised to 60 percent disabling, and then reduced to 30 
percent disabling.  In a March 1981 rating decision, a 10 
percent disability rating was assigned effective June 1, 
1981.

In the April 2001 rating decision, the RO increased the 
disability rating for the left hip disability from 10 percent 
disabling to 30 percent disabling.  The veteran expressed 
disagreement with the assignment of a 30 percent disability 
rating and duly perfected an appeal.

The veteran testified at a Travel Board hearing which was 
held in April 2004 at the VA office in San Antonio, Texas, 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In August 2004, the Board remanded the issue for further 
development.  In a July 2005 rating decision, the VA Appeals 
Management Center (AMC) increased the disability rating for 
the left hip disability from 30 percent disabling to 80 
percent disabling, effective January 24, 2001.  The left hip 
disability was recharacterized as residuals of fracture, head 
of the left femur, with avascular necrosis, post-traumatic 
arthritis, and post-operative healed residual scars.

In December 2005, the Board again remanded the claim for 
further development.  The requested development was 
accomplished.  The AMC issued a supplemental statement of the 
case (SSOC) in September 2006 which continued the 80 percent 
rating.  The case has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

In the August 2004 and December 2005 remands, the Board 
referred a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) to the RO for 
appropriate action.  That claim has not been adjudicated.  
The TDIU claim is referred again to the agency of original 
jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
service-connected residuals of fracture, head of the left 
femur, with avascular necrosis, post-traumatic arthritis, and 
postoperative healed residual scars.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
hip disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 80 percent disability rating 
for service-connected residuals of fracture, head of the left 
femur, with avascular necrosis, post-traumatic arthritis, and 
postoperative healed residual scars have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2006).

2.  The criteria for referral for increased disability rating 
for service-connected residuals of fracture, head of the left 
femur, with avascular necrosis, post-traumatic arthritis, and 
postoperative healed residual scars on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected residuals of fracture, head of the left femur, with 
avascular necrosis, post-traumatic arthritis, and 
postoperative healed residual scars.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In August 2004, the Board remanded this claim for the VA AMC 
to provide the veteran a letter pertaining to the Veterans 
Claims Assistance Act of 2000 (VCAA) and to schedule the 
veteran for an examination.  The VA AMC mailed a VCAA letter 
to the veteran in August 2004, and the veteran was afforded a 
VA examination in June 2005.  

In December 2005, the Board remanded this claim for the VA 
AMC to obtain a copy of a February 2004 QTC Medical Services 
examination.  In September 2006, a copy of that examination 
report was associated with the veteran's claims file.  The 
Board also asked that the veteran be contacted in order to 
ascertain whether he wished to continue with his appeal in 
light of the July 2005 grant of an 80 percent disability 
rating.  The veteran subsequently indicated that he wished to 
continue with his appeal.  Therefore, the Board finds that 
the RO has complied with the directives of the August 2004 
and December 2005 remands.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

With respect to an increased rating claim, the standard of 
review is as follows.
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in August 
2004 and January 2006, which were specifically intended to 
address the requirements of the VCAA.  The VCAA letter 
advised the veteran that "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  See the August 2004 VCAA letter, page 5.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claims.  [VA examinations were conducted in April 2001, 
February 2004, and June 2005.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA would make reasonable efforts 
to get relevant records not held by a Federal agency, 
including records from state and local governments, private 
doctors and hospitals, and current or former employers.

In the VCAA letters, the AMC specifically informed the 
veteran to submit any evidence in his possession that 
pertained to his claim.  The VCAA letter thus complied with 
the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in the April 
2001 rating decision, prior to the August 2004 and January 
2006 VCAA letters.  The veteran's claim was readjudicated 
following the issuance of VCAA letters in August 2004 and 
January 2006, and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the SSOC's issued in July 2005 and September 2006.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim, because service connection has already been granted 
for the left hip disability.  Moreover, as explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
level of disability in the August 2004 and January 2006 VCAA 
letters.  

Additionally, the VA AMC specifically addressed elements (4) 
and (5) in the September 2006 SSOC.  In any event, because 
the Board concludes below that the preponderance of the 
evidence is against the claim for an increased rating for the 
left hip disability, any questions as to the appropriate 
effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes private 
medical records and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative.  As noted in the Introduction above, in April 
2004, the veteran presented testimony at a hearing held at 
the VA office in San Antonio, Texas, before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Analysis

Assignment of diagnostic code

The veteran is currently assigned a 80 percent disability 
rating for residuals of fracture, head of the left femur, 
with avascular necrosis, post-traumatic arthritis, and 
postoperative healed residual scars under Diagnostic Code 
5255 [femur, impairment of].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board can identify no more appropriate diagnostic code, 
and the veteran has pointed to none.  There is no evidence of 
ankylosis in the medical records.  Therefore, 38 C.F.R. 
§ 4.17a, Diagnostic Code 5250 [hip, ankylosis of] is not 
applicable.  Although a private orthopedist advised the 
veteran in June 2003 to have a total left hip replacement and 
even though the June 2005 VA examiner gave the same advice, 
Diagnostic Code 5054 [hip replacement (prosthesis)] is not 
applicable in the absence of a hip replacement.  Moreover, 
although avascular necrosis, post-traumatic arthritis, and 
bursitis have been diagnosed, the veteran is already 
receiving a rating higher than the ratings available under a 
diagnostic code pertaining to limitation of motion of the 
thigh.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251-
5253 (2006).

Schedular rating

The veteran is receiving the maximum rating, 80 percent, for 
his left hip disability under Diagnostic Code 5255.  

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the maximum 
schedular disability evaluation of 80 percent had been 
granted for the left hip disability, DeLuca considerations 
are inapplicable to this issue.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) [if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable].



Esteban considerations

The medical evidence also indicates that two postoperative 
scars exist.  Under VA regulations, separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2006); see also Esteban v. 
Brown, 
6 Vet. App. 259, 261(1994).  

At the April 2001 VA examination, the 11-centimeter scar was 
described as well-healed, but tenderness to palpation was 
noted along the course of the 22-centimeter surgical scar as 
well as in the greater trochanteric area.  This finding, if 
recently replicated, would arguably allow for the assignment 
of a separate 10 percent disability rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

However, several subsequent examination have failed to 
confirm the April 2001 finding.  Specifically, inspection and 
palpation of the skin at the June 2003 private examination 
revealed no abnormalities.  The February 2004 VA examiner 
noted that the 6.5-inch scar was well healed and did not 
report any abnormalities of that scar.  The June 2005 VA 
examiner noted that the 18-centimeter scar was well-healed, 
non-tender, and non-adherent, and did not note any 
abnormalities of the 13-centimeter scar.  The Board places 
greater weight on the more recent examinations than on the 
April 2001 VA examination in determining whether the veteran 
currently has a painful or tender scar.  Therefore, the 
competent medical evidence does not show that either of the 
veteran's scars is currently tender or painful on 
examination.  

An April 2001 VA X-ray showed only a 2.5 cm. left lower 
extremity limb length discrepancy.  The June 2005 VA examiner 
noted a limb-length discrepancy of 1.5 to 1.75 cm., right 
greater than left.  The Board has therefore given 
consideration to whether the veteran is entitled to a 
separate rating for his leg-length discrepancy.    
However, there is no evidence that the left leg is at least1 
1/4 inches (3.2 cm.) shorter than the right one, which would 
allow for the assignment of a compensable rating under 
Diagnostic Code 5275.  

In short, for reasons stated above the Board does not believe 
that separate disability ratings are warranted for these 
associated problems.

Extraschedular consideration

In the September 2006 SSOC, the AMC considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his left 
hip disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his left hip 
disability recently.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability, beyond 
that contemplated in the currently assigned 80 percent 
rating, such as to trigger consideration of the 
extraschedular provisions.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is nothing in the current evidence of record to 
indicate that the left hip disability has caused impairment 
with employment over and above that contemplated in the 
assigned 80 percent schedular rating, which in and of itself 
denotes severe disability.  Indeed, the February 2004 VA 
examiner noted that the veteran's left hip disability 
"significantly limits his ability for ambulation and for 
performing work."  The February 2004 VA examiner did not, 
however, indicate that employment was precluded, or that 
exceptional circumstances existed which resulted in marked 
interference with employment.  

The Board has taken into consideration a June 2003 report 
from a private physician doctor, who stated that the veteran 
is "totally disabled and not able to work."  However, no 
explanation was provided for that notation.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence].  The Board places 
little weight of probative value on this statement.   

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
residuals of fracture, head of the left femur, with avascular 
necrosis, post-traumatic arthritis, and postoperative healed 
residual scars.  The claim is therefore denied.


ORDER

An increased disability rating for service-connected 
residuals of fracture, head of the left femur, with avascular 
necrosis, post-traumatic arthritis, and postoperative healed 
residual scars is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


